Action in assumpsit on account annexed consisting of a number of items, but the only controversy is over two charges, viz., a block of cylinders *555for an automobile and an express charge thereon. Verdict upon these items, as well as the others, being in favor of the plaintiff, the defendant asks that the judgment of the jury be set aside. Neither counsel presented any argument to sustain his contentions. The testimony of the plaintiff stands alone on one side, and that of the defendant and his wife on the other. One side flatly contradicts the other. The issues were solely issues of fact. The jury saw the witnesses and heard them testify and we are not convinced from the printed record that the finding of the jury is so clearly wrong as to warrant us in setting that finding aside. Motion for new trial overruled.
C. L. Beedy, for plaintiff. L. F. Crockett, and C. E. Sawyer, for defendant.